KERRIGAN, J.
In the above-entitled cause it has been stipulated by the respective parties that the matters to be determined by this court are identical with the matters to be determined in the cause bearing the same title but numbered in the trial court No. 3619, ante, p. 695, [106 Pac. 111], and that the judgment of this court may be the same in both cases. In the case numbered in the trial court No. 3619 we have this day affirmed the judgment and order appealed from. It is therefore ordered in accordance with the aforesaid stipulation that in the ease numbered No. 11 in the trial court, the judgment and order are affirmed.
Hall, J., and Cooper, P. J., concurred.